Citation Nr: 1714843	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-03 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating for metatarsalgia, status-post bilateral bunionectomies, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Byron R. Simpson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 through December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This matter was remanded in August 2014 for further development including additional VA examinations.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The Board notes that an April 2016 VA examination of the Veteran's feet includes diagnoses of flat foot (pes planus) and plantar fasciitis.  The examiner noted that the Veteran had pes planus at the time of his enlistment examination but that it worsened during the Veteran's service.  As of March 24, 2015, applicable regulations provide that claims must be filed in writing on a standard form prescribed by the Secretary.  38 C.F.R. § 3.1(p) (2016); 79 Fed. Reg. 57,696 (Sept. 25, 2014).  To date, the Veteran has not filed claims on the standard form for entitlement to service connection for pes planus or plantar fasciitis.  Furthermore, neither the Veteran nor his attorney has stated they intend to file claims for those conditions.  Therefore, the Board finds no cause to refer them, but the Veteran and/or his attorney are free to file such claims if they wish.



REMAND

The Board notes that the Veteran's current rating of 10 percent for metatarsalgia, status-post bilateral bunionectomies is the maximum rating for metatarsalgia under the rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5279.  The Veteran's attorney has argued that the issue before the Board is whether the Veteran's metatarsalgia warrants extraschedular consideration.  See August 2013 Hearing Testimony from the Veteran's Attorney; Veteran's February 2012 Substantive Appeal.  

An April 2016 examination revealed that the Veteran has aching in both feet, pain with weight bearing and manipulation, tenderness on the plantar surfaces, decreased longitudinal arch height, and limitations in movement including trouble walking, standing, and climbing.  

However, the Board notes that the Veteran has other service-connected conditions including residuals of a foot injury including degenerative arthritis of the first metatarsophalangeal joint.  See October 2016 Rating Decision; October 2002 Rating Decision; February 1998 Rating Decision.  As noted above, the Veteran also has the nonservice-connected disabilities of pes planus and plantar fasciitis.  

It is unclear from the examiner's opinion which symptoms are attributable to the various feet disorders.  Therefore, the Board cannot conclude that the Veteran's symptoms or limitations present an unusual disability picture that would warrant extraschedular consideration for metatarsalgia. 

On remand, the AOJ should obtain an addendum opinion from a VA examiner addressing the evidence currently of record including the findings in the April 2016 VA examination of the Veteran's feet.  Specifically, the addendum opinion should identify which of the Veteran's symptoms are manifestations of the Veteran's metatarsalgia, degenerative arthritis of the first metatarsophalangeal joint, pes planus or plantar fasciitis.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and ask him to identify any outstanding treatment records relevant to his claims.  The AOJ should make reasonable attempts to obtain and associate any outstanding private treatment records and VA treatment records with the record.
 
2. After the above development is completed, the AOJ should obtain an addendum opinion from an appropriate VA examiner.  The examiner should review the evidence of record including the April 2016 VA examination of the Veteran's feet.  The AOJ should schedule another examination of the Veteran if the examiner determines it is necessary for the examiner to render an opinion.

The examiner should specifically identify all symptoms, manifestations, and functional loss resulting from the Veteran's metatarsalgia, status-post bilateral bunionectomies.  To the extent possible, the examiner should distinguish manifestations of metatarsalgia from manifestations of degenerative arthritis of the first metatarsophalangeal joint of the right foot, pes planus, and plantar fasciitis.  For example, the examiner should opine on the extent to which the Veteran's limitations to walking, standing, climbing, etc. are the result of metatarsalgia versus other feet disabilities.  The examiner should also opine on the etiology of the aching in both feet, pain with weight bearing and manipulation, tenderness on the plantar surfaces, and decreased longitudinal arch height,

3. After the above development has been completed, the AOJ should readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016)

